 

Exhibit 10.1

logo [g201404090028456481.jpg]

CONFIDENTIAL CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is executed as of the date shown on
the signature page (the “Effective Date”), by and between FLG Partners, LLC, a
California limited liability company (“FLG”), and the entity identified on the
signature page (“Client”).

RECITALS

WHEREAS, FLG is in the business of providing certain financial services;

WHEREAS, Client wishes to retain FLG to provide and FLG wishes to provide such
services to Client on the terms set forth herein;

NOW , THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

1.

Services.

A.

Commencing on the Effective Date, FLG will perform those services (the
“Services”) described in one or more exhibits attached hereto. Such services
shall be performed by the member or members of FLG identified in Exhibit A
(collectively, the “FLG Member”).

B.

Client acknowledges and agrees that FLG’s success in performing the Services
hereunder will depend upon the participation, cooperation and support of
Client’s most senior management.

C.

Notwithstanding anything in Exhibit A or elsewhere in this Agreement to the
contrary, neither FLG nor any of its members shall serve as an employee, an
appointed officer, or an elected director of Client. Consistent with the
preceding: (i) Client shall not appoint FLG Member as a corporate officer in
Client’s corporate minutes; (ii) Client shall not elect FLG Member to its board
of directors or equivalent governing body; and (iii) the FLG Member shall have
no authority to sign any documents on behalf of Client, including, but not
limited to, federal or state securities filings, tax filings, or representations
and warranties on behalf of Client except as pursuant to a specific
resolution(s) of Client’s board of directors or equivalent governing body
granting such authority to FLG Member as a non-employee consultant to Client.

D.

The Services provided by FLG and FLG Member hereunder shall not constitute an
audit, attestation, review, compilation, or any other type of financial
statement reporting engagement (historical or prospective) that is subject to
the rules of the California Board of Accountancy, the AICPA, or other similar
state or national licensing or professional bodies. Client agrees that any such
services, if required, will be performed separately by its independent public
accountants or other qualified consultants.

E.

During the term of this Agreement, Client shall not hire or retain the FLG
Member as an employee, consultant or independent contractor except pursuant to
this Agreement.

2.

Compensation; Payment; Deposit; Expenses.

A.

As compensation for Services rendered by FLG hereunder, Client shall pay FLG the
amounts set forth in Exhibit A for Services performed by FLG hereunder (the
“Fees”). The Fees shall be net of any and all taxes, withholdings, duties,
customs, social contributions or other reductions imposed by any and all
authorities which are required to be withheld or collected by Client or FLG,
including ad valorem, sales, gross receipts or similar taxes, but excluding US
income taxes based upon FLG’s or FLG Member’s net taxable income. FLG and FLG
Member performing the services set forth in Exhibit A shall be solely
responsible for all taxes arising from this engagement.

B.

As additional compensation to FLG, Client will pay FLG the incentive bonus or
warrants or options, if any, set forth in Exhibit A.

C.

Client shall pay FLG all amounts owed to FLG under this Agreement upon Client’s
receipt of invoice, with no purchase order required. Any invoices more than
thirty (30) days overdue will accrue a late payment fee at the rate of one and
50/100 percent (1.5%) per month. FLG shall be entitled to recover all costs and
expenses (including, without limitation, attorneys’ fees) incurred by it in
collecting any amounts overdue under this Agreement.

Page 1 of 7

--------------------------------------------------------------------------------

logo [g201404090028457102.jpg]

D.

Client hereby agrees to pay FLG a deposit as set forth on Exhibit A (the
“Deposit”) to be held in its entirety as security for Client’s future payment
obligations to FLG under this Agreement. Upon termination of this Agreement, all
amounts then owing to FLG under this Agreement shall be charged against the
Deposit and the balance thereof, if any, shall be refunded to Client.

E.

Within ten (10) days of Clients receipt of an expense report from FLG’s
personnel performing Services hereunder, Client shall immediately reimburse FLG
personnel directly for reasonable travel and out-of-pocket business expenses
detailed in such expense report. Any required air travel, overnight
accommodation and resulting per diem expenses shall be consistent with Client’s
travel & expense policies for Client’s employed executive staff.

3.

Relationship of the Parties.

A.

FLG’s relationship with Client will be that of an independent contractor and
nothing in this Agreement shall be construed to create a partnership, joint
venture, or employer-employee relationship. FLG is not the agent of Client and
is not authorized to make any presentation, contract, or commitment on behalf of
Client unless specifically requested or authorized to do so by Client in
writing. FLG agrees that all taxes payable as a result of compensation payable
to FLG hereunder shall be FLG’s sole liability. FLG shall defend, indemnify and
hold harmless Client, Client’s officers, directors, employees and agents, and
the administrators of Client’s benefit plans from and against any claims,
liabilities or expenses relating to such taxes or compensation.

4.

Term and Termination.

A.

The term of this Agreement shall be for the period set forth in Exhibit A.

B.

Either party may terminate this Agreement upon not less than fifteen (15) days’
advance written notice to the other party.

C.

Either party may terminate this Agreement immediately upon a material breach of
this Agreement by the other party and a failure by the other party to cure such
breach within ten (10) days of written notice thereof by the non-breaching party
to the breaching party.

D.

FLG shall have the right to terminate this Agreement immediately without advance
written notice (i) if Client is engaged in, or requests that FLG or the FLG
Member undertake or ignore any illegal or unethical activity, or (ii) upon the
death or disability of the FLG Member.

Initial Client TSJ FLG JSLL

E.

This Agreement shall be deemed terminated if during any six month period no
billable hours occur, with the termination date effective on the date of the
last billable hour therein.

F.

If at any time during the one (1) year period following termination of this
Agreement Client shall hire or retain the FLG Member as an employee, consultant
or independent contractor, AND in doing so induce, compel or cause FLG Member to
leave FLG as a precondition to commencing or continuing employment or
consultancy with Client, Client shall immediately pay to FLG in readily
available funds a recruiting fee equal to the annualized amount of Fees payable
hereunder, which shall equal (A) 260 multiplied by the daily rate, if this
Agreement provides for Fees payable by daily rate, or (B) 2,100 multiplied by
the hourly rate, if this Agreement provides for Fees payable by hourly rate (the
“Annualized Fee”), multiplied by thirty percent (30%).

5.

Disclosures

A.

IRS Circular 230. To ensure compliance with requirements imposed by the IRS
effective June 20, 2005, FLG hereby informs Client that any tax advice offered
during the course of providing, or arising out of, the Services rendered
pursuant to this Agreement, unless expressly stated otherwise, is not intended
or written to be used, and cannot be used, for the purpose of: (i) avoiding
tax-related penalties under the Internal Revenue Code, or (ii) promoting,
marketing or recommending to another party any tax-related matter(s) said tax
advice address(es).

6.

DISCLAIMERS AND LIMITATION OF LIABILITY.

EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL SERVICES TO BE PROVIDED BY FLG AND FLG
MEMBER (FOR PURPOSES OF THIS PARAGRAPH 6, COLLECTIVELY “FLG”) HEREUNDER ARE
PROVIDED “AS IS” WITHOUT ANY WARRANTY WHATSOEVER. CLIENT RECOGNIZES THAT THE “AS
IS” CLAUSE OF THIS AGREEMENT IS AN IMPORTANT PART OF THE BASIS OF THIS
AGREEMENT, WITHOUT WHICH FLG WOULD NOT HAVE AGREED TO ENTER INTO THIS AGREEMENT.
FLG EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, TERMS OR CONDITIONS, WHETHER
EXPRESS, IMPLIED, OR STATUTORY, REGARDING THE PROFESSIONAL SERVICES, INCLUDING
ANY, WARRANTIES OF MERCHANTABILITY,

Page 2 of 7

--------------------------------------------------------------------------------

logo [g201404090028457102.jpg]

TITLE, FITNESS FOR A PARTICULAR PURPOSE AND INFRINGEMENT. NO REPRESENTATION OR
OTHER AFFIRMATION OF FACT REGARDING THE SERVICES PROVIDED HEREUNDER SHALL BE
DEEMED A WARRANTY FOR ANY PURPOSE OR GIVE RISE TO ANY LIABILITY OF FLG
WHATSOEVER.

IN NO EVENT SHALL FLG BE LIABLE FOR ANY INCIDENTAL, INDIRECT, EXEMPLARY,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, UNDER ANY CIRCUMSTANCES, INCLUDING,
BUT NOT LIMITED TO: LOST PROFITS; REVENUE OR SAVINGS; OR THE LOSS, THEFT,
TRANSMISSION OR USE, AUTHORIZED OR OTHERWISE, OF ANY DATA, EVEN IF CLIENT OR FLG
HAVE BEEN ADVISED OF, KNEW, OR SHOULD HAVE KNOWN, OF THE POSSIBILITY THEREOF;
PROVIDED, HOWEVER, NOTHING CONTAINED HEREIN SHALL RELIEVE FLG OR ITS MEMBER
PERFORMING SERVICES FOR CLIENT FROM ANY LIABILITY OR RESPONSIBILITY FOR ITS
GROSS NEGLIGENCE, FRAUD, WILLFUL MISCONDUCT. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, FLG’S AGGREGATE CUMULATIVE LIABILITY HEREUNDER,
WHETHER IN CONTRACT, TORT, NEGLIGENCE, MISREPRESENTATION, STRICT LIABILITY OR
OTHERWISE, SHALL NOT EXCEED AN AMOUNT EQUAL TO THE LAST TWO (2) MONTHS OF FEES
PAYABLE BY CLIENT UNDER PARAGRAPH 2(A) OF THIS AGREEMENT. CLIENT ACKNOWLEDGES
THAT THE COMPENSATION PAID BY IT UNDER THIS AGREEMENT REFLECTS THE ALLOCATION OF
RISK SET FORTH IN THIS AGREEMENT AND THAT FLG WOULD NOT ENTER INTO THIS
AGREEMENT WITHOUT THESE LIMITATIONS ON ITS LIABILITY. THIS PARAGRAPH SHALL NOT
APPLY TO EITHER PARTY WITH RESPECT TO A BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS.

A.

As a condition for recovery of any amount by Client against FLG, Client shall
give FLG written notice of the alleged basis for liability within ninety
(90) days of discovering the circumstances giving rise thereto, in order that
FLG will have the opportunity to investigate in a timely manner and, where
possible, correct or rectify the alleged basis for liability; provided that the
failure of Client to give such notice will only affect the rights of Client to
the extent that FLG is actually prejudiced by such failure. Notwithstanding
anything herein to the contrary, Client must assert any claim against FLG by the
sooner of: (i) ninety (90) days after discovery; (ii) ninety (90) days after the
termination of this Agreement; (iii) ninety (90) days after the last date on
which the Services were performed; or, (iv) ninety (90) days after completion of
a financial or accounting audit for the period(s) to which a claim pertains.

7.

Indemnification.

A.

FLG and FLG Member acting in relation to any of the affairs of Client shall, to
the fullest extent permitted by law, as now or hereafter in effect, be
indemnified and held harmless, and such right to indemnification shall continue
to apply to FLG and FLG Member following the term of this Agreement out of the
assets and profits of the Client from and against all actions, costs, charges,
losses, damages, liabilities and expenses which FLG or FLG Member, or FLG’s or
FLG Member’s heirs, executors or administrators, shall or may incur or sustain
by or by reason for any act done, concurred in or omitted in or about the
execution of FLG’s or FLG Member’s duty or services performed on behalf of
Client; and Client shall indemnify FLG and FLG member for attorney’s fees, costs
and expenses in connection with litigation related to the foregoing on the same
basis as such advancement would be available to the Client’s officers and
directors, PROVIDED THAT Client shall not be obligated to make payments to or on
behalf of any person (i) in connection with services provided by such person
outside the scope of Services contemplated by this Agreement, and not authorized
or consented to by Client’s CEO or Board of Directors, or (ii) in respect of any
(a) gross negligence or willful misconduct of such person, or (b) negligence of
such person, but only in the case of this clause B, to the extent that FLG’s
errors and omissions liability insurance would cover such person for such
negligence without regard to Client’s obligation to indemnify FLG hereunder.

B.

FLG and FLG Member shall have no liability to Client relating to the performance
of its duties under this agreement except in the event of FLG’s or FLG Member’s
gross negligence or willful misconduct.

C.

FLG and FLG Member agree to waive any claim or right of action FLG or FLG Member
might have whether individually or by or in the right of Client, against any
director, secretary and other officers of Client and the liquidator or trustees
(if any) acting in relation to any of the affairs of Client and every one of
them on account of any action taken by such director, officer, liquidator or
trustee or the failure of such director, officer, liquidator or trustee to take
any action in the performance of his duties with or for Client; PROVIDED THAT
such waiver shall not extend to any matter in respect of any gross negligence or
willful misconduct which may attach to any such persons.

Page 3 of 7

--------------------------------------------------------------------------------

logo [g201404090028457102.jpg]

8.

Representations and Warranties.

A.

Each party represents and warrants to the other that it is authorized to enter
into this Agreement and can fulfill all of its obligations hereunder.

B.

FLG and FLG Member warrant that they shall perform the Services diligently, with
due care, and in accordance with prevailing industry standards for comparable
engagements and the requirements of this Agreement. FLG and FLG Member warrant
that FLG Member has sufficient professional experience to perform the Services
in a timely and competent manner.

C.

Each party represents and warrants that it has and will maintain a policy or
policies of insurance with reputable insurance companies providing the members,
officers and directors, as the case may be, of itself with coverage for losses
from wrongful acts. FLG covenants that it has an error and omissions insurance
policy in place in the form provided to Client prior to or contemporaneously
with the date of execution of this Agreement and will continue to maintain such
policy or equivalent policy during the term of the Agreement.

9.

Work Product License. The parties do not anticipate that FLG or FLG Member will
create any intellectual property for Client in performing the Services pursuant
to this Agreement. However, FLG and FLG Member grant to Client a world-wide,
perpetual, exclusive, royalty-free license to use and create derivative works
from all tangible and electronic documents, spreadsheets, and financial models
(collectively, “Work Product”) produced or authored by FLG Member in the course
of performing the Services pursuant to this Agreement. Any patent rights arising
out of the Services will be assigned to and owned by Client and not FLG or FLG
Member. All other rights, including (but not limited to) residual memory of
methods, discoveries and analytical tools, to Work Product are reserved by FLG
and FLG Member.

10.

Miscellaneous.

A.

Any notice required or permitted to be given by either party hereto under this
Agreement shall be in writing and shall be personally delivered or sent by a
reputable courier mail service (e.g., Federal Express) or by facsimile confirmed
by reputable courier mail service, to the other party as set forth in this
Paragraph 10(A). Notices will be deemed effective two (2) days after deposit
with a reputable courier service or upon confirmation of receipt by the
recipient from such courier service or the same day if sent by facsimile and
confirmed as set forth above.

If to FLG:

Jeffrey S. Kuhn

Managing Partner

FLG Partners, LLC

P.O. Box 556

7 East Road

Ross, CA 94957-0556

Tel: 415-454-5506

Fax:415-456-1191

E-mail: jeff@flgpartners.com

If to Client: the address, telephone numbers and email address shown below
Client’s signature on the signature page.

B.

This Agreement will be governed by and construed in accordance with the laws of
California without giving effect to any choice of law principles that would
require the application of the laws of a different jurisdiction.

C.

Any claim, dispute, or controversy of whatever nature arising out of or relating
to this Agreement (including any other agreement(s) contemplated hereunder),
including, without limitation, any action or claim based on tort, contract, or
statute (including any claims of breach or violation of statutory or common law
protections from discrimination, harassment and hostile working environment), or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement (“Claim”), shall be resolved by final and binding
arbitration before a single arbitrator (“Arbitrator”) selected from and
administered by the San Francisco office of JAMS (the “Administrator”) in
accordance with its then existing commercial arbitration rules and procedures.
The arbitration shall be held in San Francisco, California. The Arbitrator
shall, within fifteen (15) calendar days after the conclusion of the Arbitration
hearing, issue a written award and statement of decision describing the
essential findings and conclusions on which the award is based, including the
calculation of any damages awarded. The Arbitrator also shall be authorized to
grant any temporary, preliminary or permanent equitable remedy or relief he or
she deems just and equitable and within the scope of this Agreement, including,
without limitation, an injunction or order for specific performance. Each party
shall bear its own attorneys’ fees, costs, and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
Administrator and the Arbitrator; provided, however, the Arbitrator shall be
authorized to determine whether a party is the

Page 4 of 7

--------------------------------------------------------------------------------

logo [g201404090028457102.jpg]

prevailing party, and if so, to award to that prevailing party reimbursement for
its reasonable attorneys’ fees, costs and disbursements, and/or the fees and
costs of the Administrator and the Arbitrator. The Arbitrator’s award may be
enforced in any court of competent jurisdiction. Notwithstanding the foregoing,
nothing in this Paragraph 10(C) will restrict either party from applying to any
court of competent jurisdiction for injunctive relief.

D.

Neither party may assign its rights or delegate its obligations hereunder,
either in whole or in part, whether by operation of law or otherwise, without
the prior written consent of the other party; provided, however, that FLG may
assign its rights and delegate its obligations hereunder to any affiliate of
FLG. The rights and liabilities of the parties under this Agreement will bind
and inure to the benefit of the parties’ respective successors and permitted
assigns.

E.

If any provision of this Agreement, or the application thereof, shall for any
reason and to any extent be invalid or unenforceable, the remainder of this
Agreement and application of such provision to other persons or circumstances
shall be interpreted so as best to reasonably effect the intent of the parties.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision which will achieve, to the
extent possible, the economic, business and other purposes of the void or
unenforceable provision.

F.

This Agreement, the Exhibits, and any executed Non-Disclosure Agreements
specified herein and thus incorporated by reference constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior and contemporaneous agreements or
understandings, express or implied, written or oral, between the parties with
respect hereto. The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms hereof.

G.

Any term or provision of this Agreement may be amended, and the observance of
any term of this Agreement may be waived, only by a writing signed by the
parties. The waiver by a party of any breach hereof for default in payment of
any amount due hereunder or default in the performance hereof shall not be
deemed to constitute a waiver of any other default or succeeding breach or
default.

H.

Upon completion of the engagement hereunder, FLG may place customary “tombstone”
advertisements using Client’s logo and name in publications of FLG’s choice at
its own expense, and/or cite the engagement in similar fashion on FLG’s website.

I.

If and to the extent that a party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions or revolutions, or any other similar cause beyond
the reasonable control of such party (each, a “Force Majeure Event”), and such
non-performance, hindrance or delay could not have been prevented by reasonable
precautions of the non-performing party, then the non-performing, hindered or
delayed party shall be excused for such non-performance, hindrance or delay, as
applicable, of those obligations affected by the Force Majeure Event for as long
as such Force Majeure Event continues and such party continues to use its best
efforts to recommence performance whenever and to whatever extent possible
without delay, including through the use of alternate sources, workaround plans
or other means.

J.

This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, each of which when executed and delivered shall
constitute an original, but all the counterparts together constitute one and the
same instrument.

K.

This Agreement may be executed by facsimile signatures (including electronic
versions of this document in Adobe Acrobat Portable Document Format form which
contain scanned or secure, digitally signed signatures) by any party hereto and
such signatures shall be deemed binding for all purposes hereof, without
delivery of an original signature being thereafter required.

L.

Survivability. The following Paragraphs shall survive the termination of this
Agreement: 6 (“Disclaimers and Limitation of Liability”); 7 (“Indemnification”);
8 (“Representations and Warranties”); 9 (“Work Product License”); and 10
(“Miscellaneous”).

M.

FLG and FLG Member have signed a Confidentiality Agreement to which the parties
agree to be bound. This Agreement shall constitute Confidential Information as
defined in the Confidentiality Agreement dated and effective August 27, 2013.

Page 5 of 7

--------------------------------------------------------------------------------

logo [g201404090028457102.jpg]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CLIENT:

 

 

 

 

 

FLG:

 

 

 

NeoPhotonics Corporation

 

 

 

FLG Partners, LLC,

 

 

 

a Delaware Corporation

 

 

 

a California limited liability company.

 

 

 

 

By:

 

Timothy S. Jenks

 

 

 

By: Jeffrey S. Kuhn

 

 

 

 

 

 

DocuSigned by:

 

 

 

DocuSigned by:

 

 

 

 

 

Signed:

 

/s/ Timothy S. Jenks

 

 

 

Signed:

 

/s/ Jeffrey S. Kuhn

 

 

 

 

 

 

 

A693CC4891D6492...

 

 

 

 

 

A7759A8A864F44E...

 

 

 

 

 

Title:

 

CEO

 

 

 

Title:

 

Managing Partner

 

 

 

Address: 2911 Zanker Road, San Jose, CA 95134

 

 

 

Effective Date: August 29, 2013                     

 

 

 

 

Tel:

 

408-428-4967

 

 

 

 

 

 

 

 

Fax:

 

408-321-5017

 

 

 

 

 

 

 

 

 

Email:

 

tim.jenks@neophotonics.com

 

 

 

 

 

 

REMAINDER OF THIS PAGE LEFT BLANK

 

 

 

Page 6 of 7

--------------------------------------------------------------------------------

 

logo [g201404090028462732.jpg]

EXHIBIT A

1.

Description of Services: The FLG Member will be appointed as interim CFO of
Client and will perform CFO level services consistent with those appropriate for
a public corporation.

2.

FLG Member: Cal R. Hoagland.

3.

Fees: $375.00 per hour subject to a cap that Client may request from time to
time as appropriate.

4.

Deposit: $15,000.00.

5.

Term: Indefinite, and terminable pursuant to Paragraph 4 of the Agreement.

6.

Non-Disclosure Agreement: FLG-Client Mutual Non-Disclosure Agreement dated
August 27, 2013.

REMAINDER OF THIS PAGE LEFT BLANK

 

Page 7 of 7

 